Order denying appellant’s application to vacate that part of the judgment, dated September 7,1929, which awards an additional allowance of $961.75 to the plaintiff, reversed upon the law, with ten dollars costs and disbursements, in so far as it denies such application, and motion granted, with ten dollars costs. The additional allowance was improper and the application to vacate or set aside “ the erroneous and illegal part of the judgment was legal and regular.” (Herpe v. Herpe, 225 N. Y. 323.) Lazansky, P. J., Rich, Kapper, Hagarty and Scudder, JJ., concur.